GIYENS, District Judge.
— I concur in the conclusion reached by Mr. Justice Wm. E. Lee. However, my concurrence to the effect that no order should be made requiring the contract holders on the second and third segregations to be brought into the action as parties defendant is upon the ground that in the present state of the pleadings and the record, the question of whether they are necessary parties is not before us.
McCarthy, C. J., and William A. Lee, J., dissent.
Dunn, J., deeming himself disqualified, did not sit at the hearing and took no part in the decision.